Citation Nr: 1114036	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-25 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person (A&A) or at the housebound rate.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel 



INTRODUCTION

The Veteran had active military service from July 1969 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in July 2007 and September 2009.  This matter was originally on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection has been established for degenerative arthritis of the right and left knees (each rated as 10 percent disabling), degenerative disc disease of the lumbar spine (rated as 10 percent disabling), depression (rated as 10 percent disabling), and lateral subluxation of the right and left patellae (each rated as zero percent disabling).

2.  The competent medical evidence of record indicates that the Veteran's inability to ambulate safely is a physical incapacity that requires assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment  and that it is not possible to separate the effects of service-connected disorders and nonservice-connected disorders with respect to the Veteran's ambulation.



CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for SMC based upon the need for regular A&A have been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board observes that in light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Special Monthly Compensation

If a Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance, under criteria set forth in 38 C.F.R. §§ 3.350(b), 3.352, that Veteran shall receive additional monthly compensation.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Under the provisions of 38 C.F.R. § 3.352(a), the following will be considered in determining the need for regular aid and attendance due to service connected disability:  the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances; inability to feed himself through loss of coordination of the upper extremities; inability to attend to the wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

The need for regular aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  38 U.S.C.A. § 1114 (l).  It is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance not that there be a constant need. 38 C.F.R. § 3.352.  The particular personal functions should be considered in connection with the Veteran's condition as a whole.  38 C.F.R. § 3.352.  Because the regulation provides that the 'particular personal function' which a Veteran is unable to perform should be considered in connection with his condition as a whole, the 'particular personal function' must be one of the enumerated factors.  Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).  While it is mandatory for the VA to consider the enumerated factors under 38 C.F.R. § 3.352(a); it is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  Turco, 9 Vet. App. at 224.

To establish entitlement to SMC based on housebound status under 38 U.S.C.A.§ 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i) (2010).

A June 2004 VA examination report indicates that the Veteran was "relegated to wheelchair almost at all times.  This is really secondary to problems with his balance, as well as problems with poorly controlled diabetes with chronic wounds requiring multiple forefoot amputations."  The examiner noted, "I do feel that he is moderately stable from both of his knees.  He has history of giving way episodes, likely because of weakness and multiple falls. ..."

A June 2005 VA examination report indicates that the Veteran had "several medical comorbidities including diabetes and morbid obesity and has had several foot surgeries secondary to insensate feet with amputations."  The examiner noted that the Veteran reported knee pain which had progressed to the point where it was nearly intolerable all the time and that he had weakness in the knees related to the fact that he had had pain for so long that he has been unable to exercise them.  The Veteran also reported that his knees give out approximately two times per day.  After physical examination, the examiner noted that the Veteran walked with a wide-based gait and was very unsteady on his feet and that the majority of this, per his wife, comes from a combination of factors but more specifically the insensate feet with foot amputations makes him unstable.  The examiner stated, "Combine that with the pain in his back, and he walks with a stiff-kneed gait as well."  The examiner noted that he did not feel any instability with respect to the anterior or posterior cruciate ligaments or the collateral ligaments in the Veteran's knees and he was unable to make the patellar subluxate on examination.  

In January 2007, a VA staff physician noted that based on the review of the record, he felt that the Veteran was totally disabled.  The physician noted that the Veteran was legally blind in the left eye, had recurrent hemorrhages related to diabetes in his right eye, mild renal insufficiency, ulcers involving both feet, amputation of his left great toe, bipolar disorder, coronary artery disease, sleep apnea, diabetes and significant peripheral neuropathy in both legs, as well as his service-connected back and knee disabilities.  The physician noted, "In summary[, the Veteran] is felt to be totally disabled and unable to work in any gainful type of employment."

A June 2007 VA primary care clinic note indicate that the Veteran was minimally ambulatory secondary to severe peripheral neuropathy from long-standing diabetes mellitus.

In September 2007, the Veteran was brought to emergency room after being found to be hypotensive by his home health aide.  Neurology consultation report noted that the Veteran at baseline used a walker to ambulate and his wife noted gradually progressive unsteadiness.  The Veteran did not mention any specific weakness although he felt he had numbness in bilateral hands and feet and noted that his main concern was a tremor in his right upper extremity for the past few months.  The Veteran denied any difficulty with urination although he noted that he had occasional difficulty getting to the restroom.  It was also noted that the Veteran was scheduled for outpatient neurology consultation the next week for complaints of tremor for two months as well as generalized weakness going for five or six years with increased fall in the last several months.  It was also noted that the Veteran had used a walker to ambulate in his home and a motorized scooter outside the home for one year.  The Veteran denied any localized weakness, acute sensory changes, headaches, dizziness, confusion or dysarthria.

In October 2007, the Veteran was brought to emergency room by family for right sided weakness.  The Veteran reported that his right knee gave away when walking resulting in falls.  The Veteran denied any weakness or numbness.  The Veteran was noted to have chronic knee and back pain and used wheelchair and walker and had not been able to ambulate much for the knee pain.  

A June 2008 Mental Health Clinic Individual Therapy note indicates that the Veteran was more mobile despite an increase in his weight and that he was taking his scooter several blocks to see the sights and reacquaint himself with the fire and police personnel.  The Veteran also noted that he had contracted with an area radio station to do NASCAR racing summaries a couple of times a week.

The Veteran underwent VA examination in December 2009.  The examiner noted that the Veteran arrived by VA transportation accompanied by his wife and daughter.  It was noted that the Veteran was not currently hospitalized, that he was not permanently bedridden, and that his best corrected vision was 20/50 on the right and 20/400 on the left with glasses.  The Veteran reported that he had significant pain from his knees and lumbar spine which had diminished his mobility and that he was largely bedbound at home due to this.  The examiner noted that a review of the VA medical records revealed that the Veteran had not been ordered by a physician to be bedridden but rather confined himself to his bed due to his decreased mobility and multiple falls.  The Veteran reported that he did not ambulate on his own, especially since February 2009.  The Veteran reported having all five toes of his left foot and the pinky toe of his right foot amputated due to complications from diabetes mellitus.  

The examiner noted that the Veteran did not have the capacity to protect himself from the hazards of daily living or environment regarding ambulation.  The Veteran reported that at home he was largely bedbound and if he had to get up from bed, he had such severe difficulty with ambulation due to his degenerative disease of his lumbar spine and bilateral knees that he had multiple falls as his knees give out on him. The Veteran reported that he had a home health aide three times per week for two hours which helped him bathe in the bed.  The examiner noted that the Veteran arrived using a motorized wheelchair, which he reported using when getting ready for a visit; otherwise, the Veteran reported staying in bed.  The Veteran reported occasional dizziness but denied bladder or bowel incontinence.  He did, however, report that he kept a urinal at bedside and a bedside commode due to limited mobility and that his wife assisted him in bowel and bladder voiding.  The Veteran reported poor balance affecting his ability to ambulate and that if he were to stand up, which he could not do without assistance, he would fall.  The Veteran reported that he had difficulty performing self care and that he could not travel beyond the premises of his home by himself.  The Veteran reported only being able to shave and that his wife dresses and feeds him, cooks his meals, and assists him with bedside commode and urinal.  The Veteran reported that he was not employed and did not drive.  The Veteran reported that a typical day consisted of awaking at around 10 a.m., taking his medication, eating cereal in bed, using the bathroom, watching TV and talking on the ham radio from bed, eating lunch in bed, watching TV or napping, eating dinner at 6 p.m. in bed, and going to sleep between 11 and 11:30 p.m.  The Veteran reported that he routinely does not get out of the bed with the exception of going to medical appointments.

On physical examination, the Veteran was pleasant but slow to respond.  His height was 5 feet 10 inches tall and his weight was 282.8 pounds.  His build was obese.  The examiner noted that the Veteran declined to get out of the wheelchair as he reported that he was likely to fall.  The Veteran also declined to ambulate; therefore, his gait could not be assessed.  The Veteran had decreased strength of bilateral upper extremities 4/5, and his coordination was poor.  The examiner noted that the Veteran needed help to take his jacket off and to put it on.  The examiner noted that the Veteran had decreased ability for self-feeding, that he could not fasten his clothing, and that he could not bathe by himself.  The examiner noted that there had been amputation of all the toes of the left foot and the fifth toe of the right foot.  The examiner noted that there was no muscle atrophy but that there was generalized weakness of the bilateral lower extremities 4/5 and some lack of coordination.  The examiner noted that weight bearing, balance, and propulsion could not be assessed as the Veteran did not get out of the wheelchair.  The Veteran was able to do forward flexion of the lumbar spine while seated up to 40 degrees but he declined to get out of the motorized wheelchair and, therefore, other ranges of motion of the spine could not be assessed.  There was no gross deformity of the spine.  Proper assessment of range of motion as well as stability of knees could not be assessed as the Veteran declined evaluation due to increased pain in knees.

The examiner opined that the Veteran's service-connected degenerative joint disease of the bilateral knees, lateral subluxation of the patellae, and degenerative disk disease of the lumbar spine affected his ability greatly for ambulation.  The examiner noted that the Veteran was largely bedridden while at home and could not get out of his wheelchair due to decreased ability for balance as well as ability to walk on his own.  The examiner noted that the Veteran was unable to do all self-care activities with the exception of shaving with an electric razor. 

The Veteran also underwent VA mental disorder examination in December 2009.  After review of the claims file, interview and mental status examination of the Veteran, the examiner stated that the Veteran's current overall condition was characterized primarily by severe medical morbidity and disability and that the Veteran was actually doing fairly well from a psychiatric vantage point.  The examiner noted that the Veteran certainly did not need Aid and Attendance as a result of his service-connected depression.

In May 2010, the December 2009 VA examiner was asked to clarify the Veteran's need for A&A based only on his service-connected disabilities.  The examiner noted that the Veteran's nonservice-connected comorbidities, which included amputations of five toes of his left foot, amputation of the pinky toe of his right foot, diabetic neuropathy, and cerebral ataxia also affected the Veteran's ability to ambulate and had a causal role in his poor balance and gait.  The examiner noted, however, that she could not state whether these nonservice-connected conditions or his service-connected disabilities affected his gait and ambulation more without resorting to mere speculation.  The examiner noted, "It is in constellation of all the Veteran's chronic medical conditions, service-connected and non-service connected alike, that affect his gait, mobility, balance, and propulsion.  Therefore, I cannot differentiate without resort to mere speculation, but rather can state that his service-connected degenerative joint disease of the bilateral knees, including lateral subluxation of the patella and degenerative disk disease of the lumbar spine, does play a role in the Veteran's ability to ambulate safely.  As he has had multiple falls, he is in fear of falling and confines himself to bed and therefore he requires assistance in the ADLs as stated on his evaluation on 12/10/09."        

This record is clear that the Veteran is in need of regular aid and attendance.  Although the Veteran has numerous nonservice-connected disabilities which contribute to his immobility, when it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (noting that medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).  Based on the evidence and resolving doubt in the Veteran's favor, the Board finds that the Veteran is unable to ambulate safely without supervision and assistance and is, therefore, in need of the regular aid and attendance of another person due to his service-connected disabilities.  


ORDER

Entitlement to SMC based on the need for A&A is granted subject to the law and regulations governing the payment of monetary benefits.
  

REMAND

The Veteran contends that his service-connected disabilities render him unemployable.  Although it may seem intuitive that a person who is entitled to SMC based on the need for A&A is also entitled to a TDIU, upon a careful review of the evidence, the Board finds that additional development is needed prior to adjudicating this claim. 

Initially, the Board notes that the issue of entitlement to a TDIU was remanded by the Board in September 2009 as being inextricably intertwined with the claim for depression in which service connection was granted by the Board in September 2009.  The AMC was directed that the claim be readjudicated based on the entirety of the evidence and a Supplemental Statement of the Case be issued if the benefits sought on appeal were not granted.  In November 2009, the AMC assigned a 10 percent disability rating for the Veteran's service-connected depression.  However, the issue of entitlement to a TDIU was not readjudicated.  Further development is, therefore, needed in light of this Stegall violation.

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In this case, the Veteran does not meet the threshold requirements for a TDIU.  His service-connected disabilities include degenerative arthritis of the left and right knees each rated as 10 percent disabling, degenerative disc disease of the lumbar spine rated as 10 percent disabling, depression rating as 10 percent disabling, and lateral subluxation of the right and left patellae each rated as zero percent disabling.  The Veteran's combined rating is 40 percent.

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extraschedular referral requires consideration of the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). The Veteran's age and effects of non-service connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19.  The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In addressing the extraschedular issue, the Board must determine if there is some service connected factor outside the norm which places the Veteran in a different position than other Veterans with a 70 percent combined disability rating.  Id.  The fact that the Veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a Veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA TDIU examination to determine the nature, extent and severity of all his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities.

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders.

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

2.  If, after the Veteran's service-connected disabilities have been reassessed, the Veteran still does not meet the schedular criteria for a TDIU, the AMC should determine if extraschedular consideration by the C&P Director of Compensation is warranted.  If the benefit sought is not granted in full, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


